       Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA
                                                      20 Cr. 389 (JGK)
            - against -
                                                     MEMORANDUM OPINION
DAVE MINTER,                                              AND ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

      The defendant, Dave Minter, was indicted on one count of

possession of a firearm by a convicted felon in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2. The defendant now

moves to suppress a firearm and any other evidence seized during

a car search and as a result of the subsequent arrest of the

defendant. Alternatively, the defendant requests an evidentiary

hearing. For the reasons explained below, the motion to suppress

is denied and the request for a suppression hearing is also

denied.

                                          I

      The following facts are drawn from the sworn Complaint and

the initial discovery produced by the Government.

      On or about April 26, 2020, at approximately 10:00 p.m.,

three New York Police Department (“NYPD”) officers (the

“Officers”), Fitz Edouard, 1 Joel Bolivar, and John Moise,

observed a vehicle (the “Car”) that was double-parked and


1 The papers and certain documents refer to Officer Fitz Edouard as Officer
Fitz and the Court adopts the name for ease of reference and to avoid
confusion.
                                      1
      Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 2 of 18



surrounded by three individuals drinking alcohol, with the

driver’s door open. Compl., ECF No. 1, ¶ 8a; Cohen Decl. Ex. A,

ECF No. 18 (“NYPD Compl.”), at 8; Cohen Decl. Ex. C (“Officer

Interviews”), at 2, 7. The Officers were in an unmarked car and

wearing plain clothes. Officer Interviews at 2. The Officers

pulled alongside the Car whose interior lights were on; the

Officers observed the defendant in the back seat of the Car.

Compl. ¶ 8b; NYPD Compl. at 8. The defendant “appeared

surprised,” Compl. ¶ 8c, “like he had seen a ghost,” when he saw

the Officers, Officer Interviews at 4. He immediately bent

behind the back of the passenger seat as if he were placing an

object underneath the seat and then quickly left the Car. Compl.

¶ 8c; NYPD Compl. at 8. The defendant was immediately stopped by

the Officers. NYPD Compl. at 8; Officer Interviews at 4. Officer

Bolivar was standing by the rear of the vehicle with the

defendant, while Officer Fitz looked into the Car and saw a

firearm on the floor of the back seat behind the passenger seat,

in the place where the defendant had bent down. Compl. ¶ 8d;

Officer Interviews at 2, 4. Officer Fitz then told Officer

Bolivar “92, which means arrest.” Officer Interviews at 5.

Officer Bolivar asked the defendant to put his hands behind his

back. Officer Interviews at 2. The defendant attempted to flee

but only made it a few feet before Officer Bolivar apprehended

him and placed him under arrest. Id.; Compl. ¶ 8e. One of the


                                    2
       Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 3 of 18



other individuals, who identified herself as the owner of the

vehicle, said that she was drinking; she was arrested and given

a criminal court summons and a parking summons. NYPD Compl. at

2.   When the defendant was arrested, he was wearing the same

clothing as a suspect who was captured by surveillance video

firing five gunshots in the air several hours before the

defendant’s arrest. Compl. ¶¶ 5-7.

                                    II

      The Fourth Amendment of the United States Constitution

protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. Warrantless

searches and seizures “are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and

well-recognized exceptions.” Katz v. United States, 389 U.S.

347, 357 (1967). The Government bears the burden of proving, by

a preponderance of the evidence, that the officers’ actions were

lawful. See United States v. Echevarria, 692 F. Supp. 2d 322,

332 (S.D.N.Y. 2010) (collecting cases). However, “Fourth

Amendment rights are personal rights which, like some other

constitutional rights, may not be vicariously asserted.” Rakas

v. Illinois, 439 U.S. 128, 133-34 (1978). Accordingly, a

defendant can challenge the government’s action under the Fourth

Amendment only if the defendant “had a reasonable expectation of


                                     3
      Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 4 of 18



privacy in the place or object searched,” United States v.

Santillan, 902 F.3d 49, 62 (2d Cir. 2018) (internal citations

omitted), cert. denied, Santillan v. United States, 139 S. Ct.

1467 (2019), or if the defendant was “seized by the police.”

Brendlin v. California, 551 U.S. 249, 254 (2007). If a defendant

can establish an unlawful search or seizure, “evidence obtained

from or as a consequence of lawless official acts” must

typically be excluded as “fruit of the poisonous tree,”

Costello v. United States, 365 U.S. 265, 280 (1961), subject to

certain limited exceptions. See, e.g., Nix v. Williams, 467 U.S.

431, 444 (1984).

                                   III

     The defendant first argues that the stop of the Car and the

defendant resulted in an unlawful seizure, and all evidence

collected should be suppressed as fruit of the poisonous tree.

The Government argues that the defendant does not have standing

to challenge the stop of the Car and that, in any event, both

the stop of the Car and the stop of the defendant outside the

Car were justified under Terry v. Ohio, 392 U.S. 1 (1968), based

initially on the suspected traffic violations when the Officers

fist observed the Car and then by the Officers’ observations of

the defendant’s conduct.

     “Temporary detention of individuals during the stop of an

automobile by the police, even if only for a brief period and


                                    4
       Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 5 of 18



for a limited purpose, constitutes a ‘seizure’ of ‘persons’

within the meaning of [the Fourth Amendment].” Whren v. United

States, 517 U.S. 806, 809-10 (1996). 2 A driver and passengers

alike are seized “from the moment [the] car c[omes] to a halt on

the side of the road.” Brendlin, 551 U.S. at 263. “Therefore,

traffic stops must satisfy the Fourth Amendment’s reasonableness

limitation, which requires that an officer making a traffic stop

have probable cause or reasonable suspicion that the person

stopped has committed a traffic violation or is otherwise

engaged in or about to be engaged in criminal activity.” United

States v. Gomez, 877 F.3d 76, 86 (2d Cir. 2017). Even if lawful

at its inception, a traffic stop “can violate the Fourth

Amendment if its manner of execution unreasonably infringes

interests protected by the Constitution.” Illinois v. Caballes,

543 U.S. 405, 407 (2005). “[A] police stop exceeding the time

needed to handle the matter for which the stop was made violates

the Constitution’s shield against unreasonable seizures.”

Rodriguez v. United States, 575 U.S. 348, 350 (2015). At the

same time, “a traffic stop may be extended beyond the point of

completing its mission if an officer develops a reasonable

suspicion of criminal activity.” United States v. Wallace,

937 F.3d 130, 138 (2d Cir. 2019).



2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.
                                      5
       Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 6 of 18



     The defendant argued initially that the defendant “exited

the backseat of [the Car] before the Officers initiated the car

stop.” Def.’s Mem. at 6, ECF No. 17. In order to bolster his

argument that he has standing to challenge the car stop, the

defendant subsequently argued that the car stop occurred before

the defendant exited the Car. March 5, 2021 Tr. at 17. It is

somewhat unclear when in the course of pulling up to the double-

parked car the car stop began. But it is unnecessary to pinpoint

that time because its only significance is to determine whether

the defendant has standing to challenge the car stop. Because

the stop was constitutional, the exact time it began is not

significant in this case. 3

     The Officers had reasonable suspicion to justify the car

stop and its continuation. “Reasonable suspicion” exists when

the officer is “in possession of specific and articulable facts

which, taken together with rational inferences from those facts,

reasonably warrant the intrusion.” United States v. Ojudun, 915

F.3d 875, 882 (2d Cir. 2019). “Although a mere ‘hunch’ does not

3 There is reason to question whether the car stop occurred before the
defendant left the Car and whether the defendant has standing to challenge
the car stop. This is not a case like Brendlin, where the police stopped a
moving car and where the Supreme Court noted that “any reasonable passenger
would have understood the police officers to be exercising control to the
point that no one in the car was free to depart without police permission.”
Brendlin, 551 U.S. at 257. And in Brendlin, the Supreme Court noted that the
passenger submitted to police authority “by not getting up to run away,” and
“staying inside.” Id. at 262. In this case, the defendant did the opposite.
He left the car and then he did attempt to flee. See also United States v.
Cedeño, 437 F. App’x 8, 11 (2d Cir. 2011) (holding that a defendant could not
challenge admission of evidence from a car’s trunk under Brendlin because the
car was already parked when the police approached). However, it is
unnecessary to reach this issue because it is plain that the car stop was
constitutional.
                                      6
      Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 7 of 18



create reasonable suspicion, the level of suspicion the standard

requires is considerably less than proof of wrongdoing by a

preponderance of the evidence, and obviously less than is

necessary for probable cause.” Kansas v. Glover, 140 S. Ct.

1183, 1187 (2020).

     When the Officers first noticed the Car, they observed that

it was double-parked and therefore the Officers had reasonable

suspicion that the driver of the Car was violating New York City

and New York State laws that prohibit double parking. See

Fernandez v. City of New York, No. 19-CV-1862, 2020 WL 4266931,

at *3 (S.D.N.Y. July 24, 2020); Reinoso v. Intact Fin. Corp.,

No. 10-CV-1015, 2010 WL 4967819, at *3 (S.D.N.Y. Nov. 30, 2010).

And the driver of the Car was in fact issued a parking summons

as well as a criminal court summons. The Officers’ reasonable

suspicion was not undermined by a possible defense to the

violation that the driver of the Car could have had, see

Fernandez, 2020 WL 4266931, at *3, a possible mistake by the

Officers about the relevant facts, see United States v. Stewart,

551 F.3d 187, 193 (2d Cir. 2009), or the fact that the traffic

violation may have been a pretext for another reason to stop the

Car, see Whren, 517 U.S. at 813; Gomez, 877 F.3d at 97. And the

only action that the Officers took on the basis of the potential

traffic violation, before making additional observations that

expanded the scope of their suspicion, was to pull alongside and


                                    7
      Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 8 of 18



stop next to the Car. Such action was proportional to the

perceived traffic violation.

     Once they pulled up next to the Car, the Officers observed

additional facts from the defendant’s conduct that caused them

to develop a reasonable suspicion of further criminal activity:

(1) the defendant appeared “surprised,” “like he had seen a

ghost” when he saw the Officers’ car, (2) the defendant leaned

over and appeared to be putting something on the ground under

the passenger seat, and (3) the defendant exited the Car quickly

as if to flee. This “series of acts, each of them perhaps

innocent in itself . . . taken together warranted further

investigation.” Terry, 392 U.S. at 22. Indeed, “persons

suspected of discarding criminal evidence are regularly detained

pursuant to Terry while police search for the discarded item to

confirm or dispel their suspicions.” United States v. Bailey,

743 F.3d 322, 337 (2d Cir. 2014) (collecting cases). And the

Supreme Court has recognized that “nervous, evasive behavior is

a pertinent factor in determining reasonable suspicion.”

Illinois v. Wardlow, 528 U.S. 119, 124 (2000). Further, it is

well established that “[a] traffic stop may be extended for

investigatory purposes if an officer develops a reasonable

suspicion of criminal activity supported by specific and

articulable facts.” United States v. Foreste, 780 F.3d 518, 523

(2d Cir. 2015). Therefore, the Officers were justified in


                                    8
      Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 9 of 18



stopping the defendant outside the Car to investigate what he

dropped on the floor of the Car. Moreover, the investigatory

stop, prior to the discovery of the firearm and the eventual

arrest, was brief. Because the Officers acted to “confirm or

dispel their suspicions quickly,” United States v. Sharpe, 470

U.S. 675, 686 (1985), it cannot be said that the “detention

[was] too long in duration to be justified as an investigative

stop,” id. (finding that a twenty-minute stop was justified);

see also Bailey, 743 F.3d at 339 (concluding that the police

acted within the permissible scope of a Terry stop when they

detained the defendant for ten minutes to search the premises he

had recently departed to establish probable cause for an

arrest).

     Because the officers had reasonable suspicion to justify

their conduct at every point of the encounter, the evidence

retrieved should not be suppressed as the fruit of an

unconstitutional stop.

                                   IV

     The defendant also argues that the evidence derived from

the search of the Car should be excluded because the search was

unlawful. The Government contends that the defendant does not

have standing to challenge the search of the Car and, in any

event, that the search was justified as a lawful protective

search under Michigan v. Long, 463 U.S. 1032, 1049 (1983).


                                    9
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 10 of 18



     A defendant “seeking suppression of evidence found without

a search warrant must show that he had a reasonable expectation

of privacy in the place or object searched.” Santillan, 902 F.3d

at 62. It is well established that a passenger in a car he does

not own does not have a reasonable expectation of privacy in the

car. See Rakas, 439 U.S. at 148-49 (observing that “a passenger

qua passenger simply would not normally have a legitimate

expectation of privacy” in the “area under the seat of the car

in which they were merely passengers”); Santillan, 902 F.3d at

63 (concluding that a non-owner passenger “did not have an

objectively reasonable expectation of privacy in the area under

or behind the passenger seat”).

     In this case, the defendant was at most a passenger in a

car he did not own when the police encounter first started.

Further, by the time he was stopped by the Officers, the

defendant was no longer a passenger in the Car, making any

expectation of privacy in the Car even more attenuated.

Accordingly, the defendant lacks standing to challenge the

search of the Car.

     Moreover, “[w]hen a person voluntarily abandons property

. . . he forfeits any reasonable expectation of privacy that he

might have had in the property. The Fourth Amendment’s

protections, therefore, do not extend to abandoned property.”

United States v. Lee, 916 F.2d 814, 818 (2d Cir. 1990). Here,


                                   10
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 11 of 18



the defendant left the firearm in a car that did not belong to

him and where he lacked a reasonable expectation of privacy. The

firearm was therefore abandoned and not entitled to Fourth

Amendment protections. See California v. Greenwood, 486 U.S. 35,

40-41 (1988) (no reasonable expectation of privacy in trash left

in a public place); Abel v. United States, 362 U.S. 217, 241

(1960) (objects left behind in a hotel room were considered

abandoned property).

     And because he abandoned the firearm before he was stopped

by the Officers outside the Car, the abandonment was not a

product his seizure. See California v. Hodari D., 499 U.S. 621,

629 (cocaine abandoned before he was seized was not the fruit of

a seizure); United States v. Swindle, 407 F.3d 562, 573 (2d Cir.

2005) (“The drugs that [the defendant] abandoned before being

apprehended were thus not the product of a Fourth Amendment

seizure.”). As a result, the defendant also lacks standing to

challenge the seizure of the firearm.

     Moreover, the Government argues persuasively that the

search was justified as a protective search under Long, 463 U.S.

at 1049. In Long, the Supreme Court held that

     the search of the passenger compartment of an
     automobile, limited to those areas in which a weapon
     may be placed or hidden, is permissible if the police
     officer    possesses   a   reasonable   belief   based   on
     specific and articulable facts which, taken together
     with   the    rational   inferences   from   those   facts,
     reasonably warrant the officer in believing that the


                                   11
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 12 of 18



     suspect is dangerous and           the   suspect    may    gain
     immediate control of weapons.

Id. The Supreme Court rejected the argument that it was

unreasonable for two police officers who had detained a suspect

outside his vehicle to fear that the suspect could injure them,

noting that a suspect “may, despite being under the brief

control of a police officer . . . break away from police control

and retrieve a weapon from his automobile,” or, if not arrested

at the conclusion of the investigative detention, “be permitted

to reenter his automobile, [where] he will then have access to

any weapons inside.” Id. at 1051–52.

     The same facts that justified the stop of the defendant

outside the vehicle justify a protective search of the Car under

Long. The defendant made a gesture consistent with an attempt to

hide a firearm and attempted to leave the Car quickly when the

Officers pulled up to the Car. Based on these facts, the

Officers had reasonable suspicion to conduct a protective search

of the area of the vehicle where they saw the defendant lean

down. See United States v. Paulino, 850 F.2d 93, 94, 98 (2d Cir.

1988) (concluding that where an officer observed a defendant “in

the back seat moving his torso and bending over as if placing an

object on the floor,” such “furtive movement provided a legal

basis for the protective search”); United States v. Torres, No.

10-CR-1159, 2011 WL 2209144, at *7 (S.D.N.Y. June 7, 2011)

(“[Officers] saw the defendant make a suspicious movement toward

                                   12
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 13 of 18



the dashboard. That movement alone was sufficient to justify a

protective search of the dashboard compartment.”).

     In arguing that Long does not apply, the defense emphasizes

that lawful protective car searches typically involve a stop of

a vehicle and a defendant being ordered out of a car so that the

police could ensure their own safety during the car stop,

whereas here, the defendant had already exited the Car before

the encounter started. Aside from the obvious inconsistency with

the defendant’s argument that he was stopped while inside the

Car for the purposes of challenging the Car stop, this

distinction is both inaccurate and unpersuasive. In Long, the

defendant exited the vehicle after an accident and was not

ordered out of the vehicle by the police. See Long, 463 U.S. at

1035. And the fact that the defendants were ordered out of the

vehicles in Paulino and Torres rather than exiting voluntarily

played no role in the protective search analyses. What was

significant to the analyses in Long and its progeny and is true

here is that the officers observed conduct by the defendants

that gave them articulable, concrete grounds for reasonable

suspicion. Therefore, the reasoning in Long applies with equal

force regardless of why the defendant was outside the vehicle:

the Officers were justifiably worried that the defendant may

“break away from police control and retrieve a weapon from [the

Car],” or that “if the [defendant was] not placed under arrest,


                                   13
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 14 of 18



he [would] be permitted to reenter [the Car], and he [would]

then have access to any weapons inside.” Long, 463 U.S. at 1051-

52. Accordingly, the search here was justified as a protective

search under Long.

     Because the defendant does not have standing to challenge

the constitutionality of the search and the evidence obtained

from it, and because, in any event, the search was justified as

a protective search, the evidence retrieved should not be

suppressed as the fruit of an unconstitutional search.

                                   V

     Finally, the defendant argues that evidence recovered from

the arrest, such as the defendant’s clothing, should be

suppressed. “[T]he ‘fruit of the poisonous tree’ doctrine

excludes evidence obtained from or as a consequence of lawless

official acts.” Costello, 365 U.S. at 280. However, there was no

Fourth Amendment violation in this case. As explained above,

neither the stop of the Car, nor the stop of the defendant, nor

the search of the Car violated the Fourth Amendment. It follows

that the discovery of the weapon, which supplied probable cause

for the defendant’s arrest, did not derive from “lawless

official acts.” Therefore, there is no basis to suppress the

evidence retrieved as a result of the defendant’s arrest.

     Accordingly, the defendant’s motion to suppress is denied.




                                   14
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 15 of 18



                                   VI

     The defendant requested that the Court hold a suppression

hearing before deciding the motion to suppress. The Government

responds that there is no basis for a hearing because the

defense did not dispute any of the essential facts that

supported the stop and the search that yielded the evidence at

issue.

     The defendant is not entitled to an evidentiary hearing

unless he can show that there is a contested issue of material

fact with respect to the issue for which the hearing is

requested. See United States v. Pena, 961 F.2d 333, 339 (2d Cir.

1992). The defendant’s moving papers must be “sufficiently

definite, specific, detailed, and nonconjectural to enable the

court to conclude that contested issues of fact going to the

validity of the search are in question.” Id. Courts in the

Second Circuit ordinarily require the defendant to “submit a

sworn affidavit from one with personal knowledge of the

underlying facts.” United States v. Dewar, 489 F. Supp. 2d 351,

359 (S.D.N.Y. 2007); see also United States v. Martinez,

992 F. Supp. 2d 322, 326 (S.D.N.Y. 2014). Statements submitted

by an attorney in motion papers before a district court “cannot

by themselves create a factual issue.” United States v. Mottley,

130 F. App’x 508, 510 (2d Cir. 2005); United States v. Mason,

No. 06-CR-80, 2007 WL 541653, at *2 (S.D.N.Y. Feb. 16, 2007)


                                   15
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 16 of 18



(“An affidavit of defense counsel who does not have personal

knowledge of the facts and circumstances surrounding the events

at issue is an insufficient basis for an evidentiary hearing.”).

     In this case, the defendant did not submit an affidavit

and, instead, contends that there are sufficient questions of

fact generated by other evidence in the record, such as body-

camera videos and police paperwork, to justify a hearing. The

defendant also argues that he lacks requisite personal knowledge

to submit an affidavit because he was being detained away from

the Car such that he could not provide a first-hand account of

what happened in the Car.

     These explanations are not persuasive. The existence of the

traffic violation provided a sufficient basis to stop the Car

and there is no evidence that the traffic violation did not

exist. The Officers also had reasonable suspicion to stop the

defendant and search the Car based on the defendant’s actions as

well as on the basis of a protective search under Long. All of

these facts could have been controverted based on an affidavit

supported by personal knowledge but were not. There are all

facts about which the defendant has first-hand knowledge but he

has failed to contradict the Officers’ account as reflected in

the sworn Complaint, the Police Department Complaint, and the

interview notes of the Officers.




                                   16
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 17 of 18



     To the extent that the defense argues that the traffic stop

was merely “pretextual,” this argument also fails to provide a

basis for a hearing. It is well established that the

constitutional reasonableness of police conduct does not depend

on the actual motivations of the individual officers involved.

See Whren, 517 U.S. at 813; Gomez, 877 F.3d at 97 (“[I]t is well

established that an officer’s use of a traffic violation as a

pretext to stop a car in order to obtain evidence for some more

serious crime is of no constitutional significance.”).

     Because all the facts material to the determinations

regarding reasonable suspicion and standing remain undisputed by

the defendant, a suppression hearing is not warranted. See

United States v. Ferrer, 765 F. App’x 622, 625 (2d Cir. 2019)

(“[The defendant] failed to create a dispute of fact, and as a

result, a hearing was not warranted.”); United States v.

Viscioso, 711 F. Supp. 740, 745 (S.D.N.Y. 1989) (concluding that

a hearing is not required when the defendant’s statements “do

not present disputed factual issues”).

     Accordingly, the request for a suppression hearing is

denied.




                                   17
     Case 1:20-cr-00389-JGK Document 40 Filed 03/23/21 Page 18 of 18



                              CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendant’s motion to

suppress is denied and the request for a suppression hearing is

denied. The Clerk is directed to close docket no. 16.

SO ORDERED.

Dated:    New York, New York
          March 23, 2021                ___ /s/ John G. Koeltl________
                                               John G. Koeltl
                                         United States District Judge




                                   18
